DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 13, and 20 are objected to because of the following informalities:  
Regarding claim 1, line 3—“the second device” lacks sufficient antecedent basis for the claim.  The objection may be overcome by amending the claim to state --a second device--, for example.
Claims 13 and 20 include similar limitations and are similarly analyzed.
Appropriate correction is required.

Regarding claim 5, line 1—“wherein sending the request to the second device includes…”, the limitation seems to be referring to a previous instance of sending the request to the second device.  However, no previous instance is included in claim 1.  This objection may be overcome by amending the claim to clearly indicate the new limitation of --sending the request to the second device, wherein the sending the request includes using a Bluetooth or Wi-Fi protocol--, for example.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 20, “apparatus…means for processing…means for receiving…means for comparing…means for authenticating…means for providing, are being interpreted under 35 U.S.C. 112(f).
The specification, at paragraphs 37-39, indicates the system may include a hardware processor and instructions stored on a storage device, wherein the instructions embody any one or more techniques or functions described herein.  Therefore, sufficient structure is present in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iura et al. (US 2016/0254845 A1) in view of Sethi et al. (US 2015/0138302 A1).
Regarding claim 1, Iura teaches a method for authenticating a user comprising: 
processing a request for an authentication session at a processor, i.e. a CPU (Figs. 2, 18, el. 201), of a first device, i.e. an interactive whiteboard (Figs. 2, 17, 18, el. 101); e.g. receiving, at the interactive whiteboard, advertisement packets transmitted from an information terminal (Para. 98, 99); displaying a registration screen on the interactive whiteboard and receiving input of the user information (Para. 153, 154); a user presses a registration button displayed on the display unit of the interactive whiteboard (Para. 157); 
receiving an authentication information of a user from the second device, i.e. information terminal (Fig. 1, el. 102-1 to 102-3), the authentication information stored at the second device, e.g. receiving, at the interactive whiteboard, advertisement packets transmitted from an information terminal (Para. 98, 99); obtaining user/operator identification information from the information terminal, wherein the terminal sends the information in response to receiving a scan request from the whiteboard (Para. 116-118); receiving the radio wave strength from the information terminal (Para. 155, 157) retrieving identification information from each of the information terminals (Para. 184); 
causing an authentication operation by: comparing the authentication information to an image of the user captured by the first device, e.g. executing a face recognition process with respect to the image data that is input from the camera (Para. 186); extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Para. 187); 
authenticating the user in response to: 
identifying the user by matching the authentication information to a reference information of the user, e.g. executing a face recognition process with respect to the image data that is input from the camera (Para. 186); extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Para. 187); and 
determining a correlation between the authentication information and the captured image, e.g. associating the image data with the identification information of the user and storing the image data with the identification information of the user (Para. 190, 191); and 
providing the user access to a system resource in response to authenticating the user, e.g. enabling the system to identify the user who writes the image data onto the whiteboard (Para. 193).
Iura does not clearly teach receiving an authentication image of a user from the second device, the authentication image taken at the second device; causing an authentication operation by:  comparing the authentication image to an image of the user captured by the first device;  authenticating the user in response to:  identifying the user by matching the authentication image to a reference image of the user; and determining a correlation between the authentication image and the captured image.
Sethi teaches a method for authenticating a user comprising: 
processing a request for an authentication session at a processor, i.e. a processor (Para. 37), of a first device, i.e. a communication system (Figs. 1, 2, el. 120); e.g. the participant logs into the video conference from the second video device using the authentication module of the communication system (Fig. 2, el. 225; Para. 29, 36);
receiving an authentication image of a user from the second device, i.e. a video device (Figs. 1, 2, el. 101A-101N), the authentication image taken at the second device, e.g. establishing a video conference between a first video device and a second video device, and detecting that the participant’s image is captured by both the first and second video devices (Para. 19, 26, 38, 39); capturing the participant’s images from both the first and second video devices at the video bridge (Para. 18); 
causing an authentication operation by: comparing the authentication image to an image of the user captured by a third device, e.g. authenticating, by the authentication module, a participant based on facial recognition (Para. 25); using facial recognition to detect that the same participant is being captured by both the first and second video devices (Para. 26); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); 
authenticating the user in response to: 
identifying the user by matching the authentication image to a reference image of the user, e.g. authenticating, by the authentication module, a participant based on facial recognition (Para. 25); using facial recognition to detect that the same participant is being captured by both the first and second video devices (Para. 26); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); and 
determining a correlation between the authentication image and the captured image, e.g. automatically forbears from displaying one of the participants images based on how clear the image is or based on a resolution of the image (Para. 19, 39); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); and 
providing the user access to a system resource in response to authenticating the user, e.g. displaying the images of the participants attending the video conference (Fig. 3; Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura to include receiving an authentication image of a user from the second device, the authentication image taken at the second device; causing an authentication operation by:  comparing the authentication image to an image of the user captured by the first device;  authenticating the user in response to:  identifying the user by matching the authentication image to a reference image of the user; and determining a correlation between the authentication image and the captured image, using the known methods of authenticating, by the authentication module, a participant based on facial recognition, using facial recognition to detect that the same participant is being captured by both the first and second video 

Regarding claim 4, Iura in view of Sethi teaches wherein the authentication session is initiated in response to receiving an indication from the second device, e.g. receiving, at the interactive whiteboard, advertisement packets transmitted from an information terminal (Iura-Para. 98, 99); obtaining user/operator identification information from the information terminal, wherein the terminal sends the information in response to receiving a scan request from the whiteboard (Iura-Para. 116-118);
Also note Sethi teaches the participant logs into the video conference from the second video device using the authentication module of the communication system (Sethi-Para. 29, 36).

Regarding claim 5, Iura in view of Sethi teaches wherein sending the request to the second device includes wirelessly sending the request using a Bluetooth or Wi-Fi protocol, e.g. obtaining user/operator identification information from the information terminal, wherein the terminal sends the information in response to receiving a scan request from the whiteboard (Iura-Para. 116-118), wherein communication between the interactive whiteboard and the information terminals may be by Bluetooth (Iura-Para. 52, 79, 97).

Regarding claim 6, Iura in view of Sethi teaches wherein comparing the authentication image to the captured image includes comparing a set of facial features in the authentication image to a set of facial features in the captured image, e.g. extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Iura-Para. 187);
Also note Sethi teaches using facial recognition to detect that the same participant is being captured by both the first and second video devices (Sethi-Para. 26).

Regarding claim 7, Iura in view of Sethi teaches wherein determining the correlation includes determining that a threshold number of facial features match between the set of facial features in the authentication image and the set of facial features in the captured image, e.g. extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Iura-Para. 187);
Also note Sethi teaches using facial recognition to detect that the same participant is being captured by both the first and second video devices (Sethi-Para. 26).

Regarding claim 9, Iura in view of Sethi teaches all elements of claim 1.
Iura does not clearly teach wherein authenticating the user includes comparing a voice sample captured by the second device with a voice sample captured by the first device or comparing a video captured by the second device with a video captured by the first device.
Sethi teaches wherein authenticating the user includes comparing a voice sample captured by the second device with a voice sample captured by the first device or comparing a video captured by the second device with a video captured by the first device, e.g. authenticating, by the authentication module, a participant based on facial recognition (Sethi-Para. 25); using facial recognition to detect that the same participant is being captured by both the first and second video devices (Sethi-Para. 26); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Sethi-Para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura to include wherein authenticating the user includes comparing a voice sample captured by the second device with a voice sample captured by the first device or comparing 
Examiner note:  the examiner is equating “video” to the images from the respective videos as taught in Sethi.

Regarding claim 11, Iura in view of Sethi teaches all elements of claim 1.
Iura does not clearly teach wherein the captured image includes only a partial view or lower resolution data compared to the authentication image.
Sethi teaches wherein the captured image includes only a partial view or lower resolution data compared to the authentication image, e.g. which image is displayed or not displayed can be accomplished based on how clear the image is and/or based on a resolution of the image (Sethi-Para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura to include wherein the captured image includes only a partial view or lower resolution data compared to the authentication image, as taught by Sethi, using the same motivation as in claim 1.

Regarding claim 12, Iura in view of Sethi teaches wherein the first device is a trusted device and the second device is an untrusted device, e.g. the interactive whiteboard stores the participants’ identification information and characteristic information (trusted) while the information terminals are owned by the respective participants (untrusted) (Iura-Fig. 19, el. 504, 1903; Para. 48, 51).

Regarding claim 13, Iura teaches a first device, i.e. an interactive whiteboard (Figs. 2, 17, 18, el. 101), for authenticating a user comprising: 
a processor, i.e. a CPU (Figs. 2, 18, el. 201), and memory, e.g. main memory, cache memory, and a hard disk (Figs. 2, 18, el. 202, 210, 211), including instructions, which when executed by the processor, cause the processor to perform operations to: 
process a request for an authentication session, e.g. receiving, at the interactive whiteboard, advertisement packets transmitted from an information terminal (Para. 98, 99); displaying a registration screen on the interactive whiteboard and receiving input of the user information (Para. 153, 154); a user presses a registration button displayed on the display unit of the interactive whiteboard (Para. 157); 
receive an authentication information of a user from the second device, i.e. information terminal (Fig. 1, el. 102-1 to 102-3), the authentication information stored at the second device, e.g. receiving, at the interactive whiteboard, advertisement packets transmitted from an information terminal (Para. 98, 99); obtaining user/operator identification information from the information terminal, wherein the terminal sends the information in response to receiving a scan request from the whiteboard (Para. 116-118); receiving the radio wave strength from the information terminal (Para. 155, 157) retrieving identification information from each of the information terminals (Para. 184); 
compare the authentication information to an image of the user captured by the first device, e.g. executing a face recognition process with respect to the image data that is input from the camera (Para. 186); extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Para. 187); 
authenticate the user in response to: 
identifying the user by matching the authentication information to a reference information of the user, e.g. executing a face recognition process with respect to the image data that is input from the camera (Para. 186); extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Para. 187); and 
determining a correlation between the authentication information and the captured image, e.g. associating the image data with the identification information of the user and storing the image data with the identification information of the user (Para. 190, 191); and 
providing the user access to a system resource in response to authenticating the user, e.g. enabling the system to identify the user who writes the image data onto the whiteboard (Para. 193).
image of a user from the second device, the authentication image taken at the second device; comparing the authentication image to an image of the user captured by the first device; authenticating the user in response to:  identifying the user by matching the authentication image to a reference image of the user; and determining a correlation between the authentication image and the captured image.
Sethi teaches process a request for an authentication session, e.g. the participant logs into the video conference from the second video device using the authentication module of the communication system (Fig. 2, el. 225; Para. 29, 36);
receiving an authentication image of a user from the second device, i.e. a video device (Figs. 1, 2, el. 101A-101N), the authentication image taken at the second device, e.g. establishing a video conference between a first video device and a second video device, and detecting that the participant’s image is captured by both the first and second video devices (Para. 19, 26, 38, 39); capturing the participant’s images from both the first and second video devices at the video bridge (Para. 18); 
comparing the authentication image to an image of the user captured by a third device, e.g. authenticating, by the authentication module, a participant based on facial recognition (Para. 25); using facial recognition to detect that the same participant is being captured by both the first and second video devices (Para. 26); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); 
authenticating the user in response to: 
identifying the user by matching the authentication image to a reference image of the user, e.g. authenticating, by the authentication module, a participant based on facial recognition (Para. 25); using facial recognition to detect that the same participant is being captured by both the first and second video devices (Para. 26); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); and 
determining a correlation between the authentication image and the captured image, e.g. automatically forbears from displaying one of the participants images based on how clear the image is or based on a resolution of the image (Para. 19, 39); determining the location of the participant using facial recognition by comparing the image of the participant from the first video device and the image of the participant from the second video device (Para. 30); and 
providing the user access to a system resource in response to authenticating the user, e.g. displaying the images of the participants attending the video conference (Fig. 3; Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura to include receiving an authentication image of a user from the second device, the authentication image taken at the second device; comparing the authentication 

Regarding claim 14, Iura in view of Sethi teaches all elements of claim 13.
Iura does not clearly teach wherein the captured image includes only a partial view or lower resolution data compared to the authentication image.
Sethi teaches wherein the captured image includes only a partial view or lower resolution data compared to the authentication image, e.g. which image is displayed or not displayed can be accomplished based on how clear the image is and/or based on a resolution of the image (Sethi-Para. 19).


Regarding claim 17, Iura in view of Sethi teaches wherein the instructions to compare the authentication image to the captured image include instructions that cause the processor to: compare a set of facial features in the authentication image to a set of facial features in the captured image; and determine that a threshold number of facial features match between the set of facial features in the authentication image and the set of facial features in the captured image, e.g. extracting characteristic data of the face of the user from the image data and comparing the extracted characteristic data with characteristic information stored in the characteristic information storage unit (Iura-Para. 187);
Also note Sethi teaches using facial recognition to detect that the same participant is being captured by both the first and second video devices (Sethi-Para. 26).

Regarding claim 19, Iura in view of Sethi teaches wherein the first device is a trusted device and the second device is an untrusted device, e.g. the interactive whiteboard stores the participants’ identification information and characteristic information (trusted) while the information terminals are owned by the respective participants (untrusted) (Iura-Fig. 19, el. 504, 1903; Para. 48, 51).

Regarding claim 20, the claim is analyzed with respect to claim 1.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iura in view of Sethi and further in view of Vincent et al. (US 2017/0149771 A1).
Regarding claim 2, Iura in view of Sethi teaches all elements of claim 1.
Iura in view of Sethi does not clearly teach wherein the authentication session is initiated in response to receiving a touch input indication on an icon of the user on a display screen of the first device.
Vincent teaches wherein the authentication session is initiated in response to receiving a touch input indication on an icon of the user on a display screen of the first device, e.g. a display associated with a computing device (Fig. 2C, 102, 270); displaying a list of pairing-eligible devices to the user on the display and enabling the user to select one of the devices to utilize as a secondary device for verifying his/her identity (Para. 42), wherein the devices may be identified by a graphical representation of each device or user of each device (Para. 32), wherein interaction may be via touch screen entry (Para. 65), wherein an authentication challenge is sent to the selected device and the user is required to provide a biometric response (Para. 44). 


Regarding claim 3, Iura in view of Sethi in view of Vincent teaches all elements of claim 2.
Iura in view of Sethi further teaches wherein the second device is associated with the user, e.g. defining a correspondence between identification information for identifying each of a plurality of users and the output terminal identification information for identifying the information terminal (Iura-Para. 81).
Iura in view of Sethi does not clearly teach wherein the second device is associated with the user and identified based on the touch input indication on the icon.
wherein the second device, i.e. a pairing eligible device (Fig. 1, el. 104a-n), is associated with the user and identified based on the touch input indication on the icon, e.g. sending a query request from the authentication service to the authentication directory to identify the pairing-eligible devices associated with identified pairing-eligible users, wherein the directory includes mappings between the users and devices (Para. 40), wherein the user selects one of the devices to utilize as a secondary device for verifying his/her identity (Para. 42), wherein the devices may be identified by a graphical representation of each device or user of each device (Para. 32), wherein interaction may be via touch screen entry (Para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include wherein the second device is associated with the user and identified based on the touch input indication on the icon, using the known method of sending a query request from the authentication service to the authentication directory to identify the pairing-eligible devices associated with identified pairing-eligible users, wherein the directory includes mappings between the users and devices, wherein the user selects one of the devices to utilize as a secondary device for verifying his/her identity, wherein the devices may be identified by a graphical representation of each device or user of each device, wherein interaction may be via touch screen entry, as taught by Vincent, in combination with the video conference system of Iura in view of Sethi, for the same motivation as in claim 2.

Regarding claim 15, Iura in view of Sethi teaches all elements of claim 13.
Iura in view of Sethi does not clearly teach wherein the authentication session is initiated in response to receiving a touch input indication on an icon of the user on a display screen of the first device.
Vincent teaches wherein the authentication session is initiated in response to receiving a touch input indication on an icon of the user on a display screen of the first device, e.g. a display associated with a computing device (Fig. 2C, 102, 270); displaying a list of pairing-eligible devices to the user on the display and enabling the user to select one of the devices to utilize as a secondary device for verifying his/her identity (Para. 42), wherein the devices may be identified by a graphical representation of each device or user of each device (Para. 32), wherein interaction may be via touch screen entry (Para. 65), wherein an authentication challenge is sent to the selected device and the user is required to provide a biometric response (Para. 44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include wherein the authentication session is initiated in response to receiving a touch input indication on an icon of the user on a display screen of the first device, using the known method of displaying a list of pairing-eligible devices to the user on the display and enabling the user to select one of the devices to utilize as a secondary device for verifying his/her identity, wherein the devices may be identified by a graphical representation of each device or user of 

Regarding claim 16, Iura in view of Sethi in view of Vincent teaches all elements of claim 15.
Iura in view of Sethi further teaches wherein the second device is associated with the user, e.g. defining a correspondence between identification information for identifying each of a plurality of users and the output terminal identification information for identifying the information terminal (Iura-Para. 81).
Iura in view of Sethi does not clearly teach wherein the second device is associated with the user and identified based on the touch input indication on the icon.
Vincent teaches wherein the second device, i.e. a pairing eligible device (Fig. 1, el. 104a-n), is associated with the user and identified based on the touch input indication on the icon, e.g. sending a query request from the authentication service to the authentication directory to identify the pairing-eligible devices associated with identified pairing-eligible users, wherein the directory includes mappings between the users and devices (Para. 40), wherein the user selects one of the devices to utilize as a secondary device for verifying his/her identity (Para. 42), wherein the devices may be identified by a graphical representation of each device or user of each device (Para. 32), wherein interaction may be via touch screen entry (Para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include wherein the second device is associated with the user and identified based on the touch input indication on the icon, using the known method of sending a query request from the authentication service to the authentication directory to identify the pairing-eligible devices associated with identified pairing-eligible users, wherein the directory includes mappings between the users and devices, wherein the user selects one of the devices to utilize as a secondary device for verifying his/her identity, wherein the devices may be identified by a graphical representation of each device or user of each device, wherein interaction may be via touch screen entry, as taught by Vincent, in combination with the video conference system of Iura in view of Sethi, for the same motivation as in claim 15.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iura in view of Sethi and further in view of Baras et al. (US 2017/0295014 A1).
Regarding claim 8, Iura in view of Sethi teaches all elements of claim 1.
Iura in view of Sethi does not clearly teach wherein comparing the authentication image to the captured image includes using a moving average subset of pixels of the captured image.
wherein comparing the query image to the enrolled image includes using a moving average subset of pixels of the enrolled image, e.g. determining a match or nonmatch of an enrolled image and a query image using a moving-average filter on both the enrolled image and the query image (Para. 244, 245, 311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include comparing the authentication image to the captured image includes using a moving average subset of pixels of the captured image, using the known method of determining a match or nonmatch of an enrolled image and a query image using a moving-average filter on both the enrolled image and the query image, as taught by Baras, in combination with the video conference system of Iura in view of Sethi, for the purpose of utilizing a very well performing, yet very simple method for determining image matches (Baras-Para. 311).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iura in view of Sethi and further in view of Korus et al. (2017/0318014 A1).
Regarding claim 10, Iura in view of Sethi teaches all elements of claim 1.
Iura in view of Sethi does not clearly teach wherein authenticating the user includes determining whether a timeout corresponding to the authentication session has expired before determining the correlation.
Korus teaches wherein authenticating the user includes determining whether a timeout corresponding to the authentication session has expired before determining the correlation, e.g. comparing each of the biometric templates generated by the biometric sensor to the enrolled biometric template to determine a match score, and determining whether a time window has expired (Para. 30, 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include wherein authenticating the user includes determining whether a timeout corresponding to the authentication session has expired before determining the correlation, using the known method of comparing each of the biometric templates generated by the biometric sensor to the enrolled biometric template to determine a match score, and determining whether a time window has expired, as taught by Korus, in combination with the video conference system of Iura in view of Sethi, for the purpose of aiding in the prevention of false positive matches by limiting the amount of time that an match may be determined.

Regarding claim 18, Iura in view of Sethi teaches all elements of claim 13.
Iura in view of Sethi does not clearly teach wherein the instructions to authenticate the user include instructions that cause the processor to determine whether a timeout corresponding to an authentication session has expired before determining the correlation.
Korus teaches wherein the instructions to authenticate the user include instructions that cause the processor to determine whether a timeout corresponding to an authentication session has expired before determining the correlation, e.g. comparing each of the biometric templates generated by the biometric sensor to the enrolled biometric template to determine a match score, and determining whether a time window has expired (Para. 30, 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iura in view of Sethi to include wherein the instructions to authenticate the user include instructions that cause the processor to determine whether a timeout corresponding to an authentication session has expired before determining the correlation, using the known method of comparing each of the biometric templates generated by the biometric sensor to the enrolled biometric template to determine a match score, and determining whether a time window has expired, as taught by Korus, in combination with the video conference system of Iura in view of Sethi, for the purpose of aiding in the prevention of false positive matches by limiting the amount of time that an match may be determined.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riley et al. (US 2017/0272263 A1) – Riley discloses a video conference device that captures video and identifies participants using facial recognition (Figs. 1, 9).
Thakkar et al. (US 2009/0210491 A1) – Thakkar discloses automatically identifying participants for a conference event (Abstract; Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02 February 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498